Exhibit 10.19

AMENDMENT NO. 1 TO
SENIOR UNSECURED SUPPLEMENTAL LINE OF CREDIT AGREEMENT

AMENDMENT NO. 1, dated as of July 30, 2003 (this "Amendment"), to Senior
Unsecured Supplemental Line of Credit Agreement, dated as of February 5, 2003
(the "Revolver Agreement"), between Revlon Consumer Products Corporation (the
"Borrower"), and MacAndrews & Forbes Holdings Inc. (the "Lender").

WHEREAS, pursuant to the Revolver Agreement, the Lender has agreed to make
certain loans to the Borrower; and

WHEREAS, the Lender and the Borrower have agreed to amend certain terms of the
Revolver Agreement.

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

1.    Defined Terms.    Unless otherwise defined herein, capitalized terms used
herein which are defined in the Revolver Agreement are used as therein defined.
Unless otherwise identified herein, Section references refer to Sections of the
Revolver Agreement.

2.    Amendment of Section 1.1.    Section 1.1 of the Revolver Agreement is
hereby amended by amending and restating the definition of "Commitment" as
follows:

"Commitment" means the obligation of the Lender to make Loans to the Borrower
hereunder in an aggregate principal amount at any one time outstanding of up to
$40,000,000 for the period from the Effective Date through and including
December 31, 2004, increasing to $65,000,000 for the period from and including
July 30, 2003 through and including December 31, 2004, as such obligation is
reduced from time to time in accordance with Section 2.3 hereof."

3.    Amendment of Section 8.2.    Under Section 8.2 of the Revolver Agreement,
the Borrower's address for notices shall be amended and restated as follows:

[spacer.gif] [spacer.gif] [spacer.gif] Borrower: Revlon Consumer Products
Corporation
625 Madison Avenue
New York, New York 10022
Attention: John Matsen, Jr.
Telecopy: (212) 527-5250
E-mail: john.matsen@revlon.com

4.    Effectiveness.    This Amendment shall be effective as of the date first
set forth above.

5.    Reference to and Effect on the Revolver Agreement; Limited Effect.    On
and after the date hereof, each reference in the Revolver Agreement to "this
Agreement," "hereunder," "hereof" or words of like import referring to the
Revolver Agreement shall mean and be a reference to the Revolver Agreement as
amended hereby. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of the Lender under
the Revolver Agreement, nor constitute a waiver of any other provision of the
Revolver Agreement. Except as expressly amended herein, all of the provisions
and covenants of the Revolver Agreement remain in full force and effect in
accordance with the terms thereof and are hereby in all respects ratified and
confirmed.

6.    Counterparts.    This Amendment may be executed by one or more of the
parties on any number of separate counterparts (including by facsimile
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

7.    GOVERNING LAW.    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Execution page follows]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

[spacer.gif] REVLON CONSUMER PRODUCTS
CORPORATION

[spacer.gif] By: /s/ Robert K. Kretzman

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif] Name: Robert K. Kretzman
Title: Senior Vice President, General
  Counsel and Secretary

    

    

    

[spacer.gif] MACANDREWS & FORBES HOLDINGS INC.

[spacer.gif] By: /s/ Todd J. Slotkin

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif] Name: Todd J. Slotkin
Title: Executive Vice President and Chief
  Financial Officer